Citation Nr: 1222613	
Decision Date: 06/28/12    Archive Date: 07/10/12

DOCKET NO.  05-07 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss, to include as secondary to diabetes mellitus and hypertension.  

2.  Entitlement to a higher initial rating greater than 30 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant or Claimant)




ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran (Appellant or Claimant) served on active duty from February 1966 to December 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which, in pertinent part, denied service connection for bilateral hearing loss.  

In June 2007, the Veteran testified at a hearing before a Veterans Law Judge, seated at the RO (Travel Board hearing).  A transcript has been procured and is of record.

In the January 2004 rating decision from which this appeal arises, the RO also denied service connection for a bilateral eye disorder, PTSD, hypertension, and tinnitus.  Subsequently, the Veteran appealed the respective denials of service connection for a bilateral eye disorder, PTSD, hypertension, and tinnitus to the Board in a timely manner. 

In a June 2007 written statement, the Veteran withdrew the appeal regarding service connection for a bilateral eye disorder; as the Veteran withdrew the appeal regarding service connection for a bilateral eye disorder, the issue of service connection for a bilateral eye disorder is not in appellate status and is not before the Board.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2011); 38 C.F.R. 
§ 20.204 (2011).

In a February 2010 rating decision, the RO granted service connection for both PTSD and hypertension.  As the February 2010 rating decision constituted full grants of the Veteran's respective appeals for service connection for PTSD and hypertension, the respective issues of service connection for PTSD and hypertension are not in appellate status, and are not before the Board.  38 U.S.C.A. § 7105 (West 2011).  

In the February 2010 rating decision granting service connection for PTSD, the RO assigned a 30 percent initial disability rating for PTSD.  In a March 2010 written statement, the Veteran expressed disagreement with the 30 percent initial disability rating assigned for the service-connected PTSD and asked that the rating be re-evaluated.  The Board notes that the Veteran's March 2010 statement constitutes a Notice of Disagreement (NOD), expressing disagreement with the initial 30 percent rating assigned for PTSD assigned by the RO in the February 2010 rating decision.  The record reflects that a Statement of the Case (SOC) has not yet been issued to the Veteran regarding the appeal for a higher initial rating for PTSD.  Under these circumstances, as a timely NOD was received following the February 2010 notice of the RO's rating decision, the issue of a higher initial rating greater than 30 percent for PTSD must be remanded for the issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Thus, this issue has been listed on the title page of this decision. 

In the March 2010 written statement, indicating disagreement with the 30 percent initial rating assigned for PTSD, the Veteran also stated that he wished to file a claim for total unemployability due to service-connected disabilities (TDIU).  The record contains no indication that the RO has developed the Veteran's claim for TDIU; therefore, the issue of TDIU is referred to the RO for necessary development.  

In a November 2011 rating decision, the RO granted service connection for tinnitus.  As the November 2011 rating decision constituted a full grant of the Veteran's appeal for service connection for tinnitus, the issue of service connection for tinnitus is not in appellate status, and is not before the Board.  38 U.S.C.A. § 7105.  

In November 2007, the Board remanded the issue of service connection for bilateral hearing loss to the Appeals Management Center (AMC) for further development.  The record indicates that the AMC attempted compliance with the Board's Remand request; specifically, the AMC provided an October 2009 VA audiology examination with an opinion regarding the etiology of the Veteran's claimed bilateral hearing loss in accordance with the Board's November 2007 Remand.  After the AMC returned the claims file to the Board, in a June 2010 Remand, the Board noted that the October 2009 VA examiner was not provided copies of the service treatment records to assist him in writing an opinion regarding the etiology of the bilateral hearing loss; therefore, the Board remanded the issue of bilateral hearing loss again to the AMC for further development.  Specifically, the Board requested that the claims file, to include the service treatment records, be provided to the October 2009 VA examiner so that he might write an opinion regarding the etiology of the Veteran's bilateral hearing loss disorder based on all the evidence of record.  The record indicates that the October 2009 VA examiner subsequently wrote a July 2011 addendum after a review of the entire record of evidence.  As the AMC complied with the June 2010 Remand directives regarding the Veteran's claim for service connection for bilateral hearing loss, we will proceed to render a decision on that particular claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).

Throughout the pendency of this appeal, the Board notes that the one of the Veteran's claims has been adjudicated as service connection for hearing loss related directly to the Veteran's service or some incident in service, to include in-service noise exposure.  Subsequent to the June 2010 Board Remand, evidence was associated with the claims file suggesting a relationship between the Veteran's diagnosed bilateral hearing loss disorder and his service-connected diabetes mellitus and hypertension; therefore, the Board finds that the claim should be broadened and classified as one of service connection for bilateral hearing loss, to include as secondary to service-connected diabetes mellitus and hypertension.  See, e.g., Ashford v. Brown, 10 Vet. App. 120 (1997) (holding that a claim for service connection based on a new theory of entitlement is not a new claim).

The Veterans Law Judge who conducted the June 2007 Board personal hearing is no longer employed with the Board; therefore, in a January 2007 letter, the Board offered the Veteran an opportunity to testify at an additional Board hearing before a different Veterans Law Judge, in accordance with the 38 C.F.R. § 20.717 (2011).  As the Veteran did not respond to the January 2007 letter, the Board will assume that he does not wish to appear at an additional hearing, and will proceed to adjudicate the issues on appeal.    

The issue of service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC in Washington, DC.


FINDING OF FACT

The bilateral hearing loss is related to the service-connected diabetes mellitus.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss as secondary to service-connected diabetes mellitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 3.385 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Because the determination below fully grants service connection for bilateral hearing loss, there is no reason to discuss how VA has satisfied the VCAA duties to notify and assist.

Service Connection Criteria

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110; 38 C.F.R. 
§§ 3.303, 3.304.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, generally, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Also, pursuant to 38 C.F.R. § 3.310(a), a "disability which is proximately due to or the result of a service-connected disease or injury shall be service connected."  See Evans v. West, 12 Vet. App. 22, 29 (1998) (noting requirements for establishing service connection on a secondary basis).  Thus, in order to establish a secondary service connection claim, a veteran must show (1) the existence of a current (secondary) disability; (2) the existence of a service-connected disability; and 
(3) evidence that the service-connected disability proximately caused the secondary disability.  

A veteran may also establish secondary service connection by demonstrating that his current (secondary) disability became aggravated or chronically worsened by the already service-connected disease.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (holding that "when aggravation of a veteran's non-service-connected [secondary] condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation"); see Libertine v. Brown, 9 Vet. App. 521, 522 (1996) (finding that an "additional disability resulting from the aggravation of a non-service-connected [secondary] condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a)").  The provisions of 38 C.F.R. § 3.310 also require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  The purpose of the regulatory change was to implement the requirements of Allen, 7 Vet. App. 439.  In the comments to the new regulation, the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.

If a veteran succeeds in establishing service connection for a secondary condition, "the secondary condition shall be considered a part of the original condition."  
38 C.F.R. § 3.310(a).

Service connection for organic diseases of the nervous system, such as sensorineural hearing loss, may alternatively be established on a presumptive basis by showing that the disease became manifest to a degree of 10 percent or more within one year from the date of separation from service.  See 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a) (2011). 

For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the veteran.  By reasonable doubt is meant one that exists because of an approximate balance of positive and negative evidence that does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

The Board has reviewed all of the evidence, lay and medical, in the Veteran's claims folder.  The Board finds that the Veteran is competent to report the symptoms and impairments associated with his bilateral hearing loss.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (holding that lay statements may serve to support a claim by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability that are susceptible of lay observation).  The Board has not discounted lay evidence regarding the Veteran's bilateral hearing loss because it is lay evidence or because it was reported by the Veteran.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (holding that a history given by a veteran that has not been found by the Board to be inaccurate is not a basis for discounting an opinion based on that history).  That being said, the Board has an obligation to determine the credibility of all evidence, lay and medical.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the duty to assess the credibility and weight to be given to the evidence).

The Board has considered all evidence of record as it bears on the question of service connection.  See 38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2011) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) ("Secretary shall consider all information and lay and medical evidence of record in a case").  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's appeal.

Service Connection for Bilateral Hearing Loss

The Veteran essentially attributes his diagnosed bilateral sensorineural hearing loss service to in-service noise exposure.  Specifically, the Veteran has indicated that he experienced exposure to both rifle fire during training and the sounds of combat in Vietnam.  The Veteran indicated that he had experienced hearing loss symptomatology ever since the exposure to loud noises in basic training and that the symptomatology worsened after exposure to the sounds of combat in Vietnam.  

Alternatively, the Veteran contends that he developed bilateral hearing loss as result of his service-connected diabetes mellitus.  Here, there is no dispute as to two of the elements necessary for service connection on a secondary basis.  The Veteran has bilateral hearing loss meeting the standards of 38 C.F.R. § 3.385, as first diagnosed in an October 2009 VA audiology examination and the Veteran has service-connected diabetes mellitus and hypertension.  The question remaining to be determined by the Board regarding secondary service connection is whether there is an etiological relationship between the bilateral hearing loss and the service-connected diabetes mellitus and hypertension.

The Board finds that the evidence is in relative equipoise as to whether the Veteran's service-connected bilateral hearing loss was caused by the service-connected diabetes mellitus.  In reviewing the evidence of record, at the June 2007 Board personal hearing, the Veteran testified that he had experienced hearing loss symptomatology since in-service exposure to rifle noises during training camp.  In an August 2007 statement, the Veteran also recalled being exposed to the noise from weapon fire and explosions during service in Vietnam, to include the noise resulting from the mortar shelling of his company's base.  The Board notes that service personnel records corroborated the Veteran's account of the mortar shelling of the Veteran's company's base.  As such, the Board notes that the Veteran experienced loud noise exposure during service.

Reviewing the in-service medical evidence, the Board notes that the service treatment records contain no notation indicating diagnosis or treatment for bilateral hearing loss symptomatology.  On the September 1965 service entrance examination report, the service examiner did not find auditory threshold readings in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hz measuring 40 dB or greater; or auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz of 26 dB or greater, as required to meet the standards of a bilateral hearing loss disability under 38 C.F.R. § 3.385.  In the December 1967 service discharge medical examination report, the service examiner noted that the Veteran's auditory thresholds, likewise, did not meet the criteria required for a hearing loss disability under 38 C.F.R. § 3.385.  

In Hensley v. Brown, 5 Vet. App. 155 (1993), the United States Court of Appeals for Veterans Claims (Court) indicated that 38 C.F.R. § 3.385  does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service; however, the December 1967 service discharge medical examination results are of some probative value as they indicate that the auditory thresholds had not worsened during the period of service when compared to the September 1965 service entrance medical examination.  

The record of evidence contains no report or complaint after service regarding hearing loss symptomatology prior to the filing of the Veteran's June 2003 claim for service connection for bilateral hearing loss.  

In a July 2007 VA treatment record, the Veteran reported that he needed new hearing aids, but did not indicate whether he had worn hearing aids previously.  The Veteran stated that he had felt as if his ears were "plugged up" for the past two months, but also indicated that he had a long history of hearing loss symptomatology.  After testing, the VA examiner diagnosed sensorineural hearing loss and cerumen impaction.  

In an October 2009 VA audiology examination report, the Veteran reported experiencing bilateral hearing loss symptomatology beginning during service in July 1967.  The Veteran indicated that he had difficulty hearing in rooms in which he was amongst groups of people and in communicating with female speakers.  The Veteran indicated that he was exposed to the sound of gunfire and grenades during service while on patrol in Vietnam.  The Veteran indicated that he did not wear hearing protection while performing his in-service duties, that he enjoyed post-service recreational activities such as hunting and target shooting, that he did not wear hearing protection during his post-service recreational activities, and that he did not experience any post-service occupational noise exposure while working as a recreational vehicle salesperson.

Upon examination, the October 2009 VA examiner indicated that the Veteran had bilateral sensorineural hearing loss meeting the standards of 38 C.F.R. § 3.385.  Having been asked to provide an opinion regarding the etiology of the Veteran's bilateral hearing loss, the VA examiner indicated that he could not provide such an opinion because the service treatment records had not been provided for his review. 

In a September 2010 addendum to the October 2009 VA audiology examination report, the October 2009 VA examiner stated that he had reviewed the Veteran's claims file, to include the service treatment records.  The VA examiner indicated that, as there was no evidence of hearing loss or complaints of auditory pathology in the Veteran's claims file, it was not likely that the Veteran's current hearing loss disorder was due to noise exposure during service.

In a separate July 2011 VA medical examination report, provided to determine the etiology of the Veteran's now service-connected tinnitus disorder, the Veteran reported experiencing a concussion-type sensation while in the presence of gunfire during Vietnam.  The Veteran stated that the tinnitus began during service and increased in severity after 2000.  The July 2011 VA examiner performed an audiology examination and diagnosed bilateral sensorineural hearing loss meeting the standards of 38 C.F.R. § 3.385.  Having reviewed the evidence of record, the October 2009 VA examiner noted that, according to the Institute of Medicine report on Noise and Military Service from 2005/06, tinnitus and bilateral hearing loss were both associated with exposure to high levels of noise.  The VA examiner indicated that the Veteran reported hearing loss related to exposure to noise, to include gunfire and heavy weaponry, but the Veteran's service treatment records showed no evidence of bilateral hearing loss symptomatology from service entrance to discharge.  

The July 2011 examiner also indicated that the Veteran had disorders that might have been responsible for his hearing loss.  In support of this, the VA examiner quoted from a medical study, indicating that sensorineural hearing loss was more common in patients with diabetes than patients without diabetes.  Moreover, the VA examiner indicated that the same study showed a complimentary correlation between the severity of a patient's diabetes symptomatology and the patient's bilateral hearing loss symptomatology.  The VA examiner noted that another study showed evidence supporting a hypothesis that sensorineural hearing loss in animal subjects could result from hypertension related to diabetes mellitus.  The VA examiner noted that the Veteran's report of deteriorating hearing coincided with evidence of record indicating a contemporaneous worsening in his service-connected diabetes symptomatology; however, the VA examiner noted that the most recent testing showed normal blood pressure and sugar levels.  Considering this evidence, the VA examiner opined that the Veteran's tinnitus was more likely than not related to tinnitus due to service, but did not render a similar opinion relating hearing loss to noise exposure in service.

In a separate July 2011 VA addendum to the October 2009 VA medical examination report, a VA examiner different from both the October 2009 VA examiner and the other July 2011 VA examiner referred to studies suggesting hearing loss was unlikely related to noise exposure in service, but suggested other likely etiologies of hearing loss that included (service-connected) diabetes mellitus and (service-connected) hypertension.  The VA examiner noted that the Veteran's military occupational specialty (MOS) was that of an administrator and that this position was considered to have a low probability of high-level noise exposure.  The second July 2011 VA examiner noted that the Veteran's service treatment records contained no report of hearing loss symptomatology during service and that the Institute of Medicine's Report on Noise and Military Service stated that medical findings suggested that a delay of many years in onset of noise-induced hearing loss following an earlier noise exposure was highly unlikely.

Reviewing this record of evidence, the Board notes that the Veteran contends that he experienced chronic in-service hearing loss symptomatology; yet, the service treatment records show no evidence of in-service hearing loss symptomatology, of complaints during service, or of audiometric threshold shifts, or other evidence of chronic worsening of hearing loss in service.  The service entrance and discharge medical examinations indicate that the Veteran's hearing did not worsen during service, so did not show a threshold shift in hearing during service, although such is not required for a grant of service connection.  Although the Veteran is competent to report of his hearing loss symptomatology, to include the symptomatology experienced during service, the Board finds that the contemporaneous service treatment medical records, indicating a lack of hearing loss symptomatology, as indicated by the absence of complaints and as measured during objective testing, have more probative value in this matter.  See Madden, 125 F.3d at 1481.  

As the Veteran contends that his hearing loss was continuous since his service in Vietnam, both during service and after discharge, the Board finds that the credible evidence indicating that the Veteran did not experience any hearing loss symptomatology during service weighs against the Veteran's credibility regarding his reported history of continuous post-service hearing loss symptomatology as well.  See id.  The Board finds that the Veteran's reports of in-service bilateral hearing loss symptomatology are outweighed by the more probative evidence of record.  As the Veteran's statements regarding his symptomatology are contradicted by other evidence of record, the Board finds his credibility as a lay historian to be questionable on reports of in-service and continuous post-service symptoms of hearing loss.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  

Regarding the possibility that bilateral hearing loss symptomatology could have manifested after the Veteran's discharge from service, in the July 2011 addendum to the October 2009 VA audiology report, a VA examiner quoted a study indicating that a delay of many years in onset of noise-induced hearing loss following an earlier noise exposure was highly unlikely; therefore, considering this evidence and the findings of the October 2009 VA examiner, the Board finds that the evidence indicates that the Veteran's current hearing loss is not related to in-service noise exposure.  

Yet, the Board finds that the evidence is in relative equipoise as to whether the Veteran's bilateral hearing loss was caused by the service-connected diabetes.  In the July 2011 VA medical examination report, a VA examiner noted the Veteran had experienced both recent bilateral hearing loss and symptoms related to service-connected diabetes.  The VA examiner quoted studies indicating that diabetes symptoms as experienced by the Veteran could cause hearing loss of the type the Veteran experiences.  Moreover, having reviewed the claims file, the VA examiner indicated that the Veteran's hearing loss symptomatology increased as the Veteran's diabetes disability had worsened.  

The Board notes that the July 2011 VA examiner who wrote the July 2011 VA medical examination report was not asked to opine on the etiology of the Veteran's bilateral hearing loss disorder; however, that examiner's opinion was the basis for the AMC's November 2011 rating decision, to grant service connection for tinnitus.  Moreover, the July 2011 VA examiner reported on both the Veteran's bilateral hearing loss and tinnitus symptomatology equally in his report, even though he was only asked to provide an opinion regarding the tinnitus disorder.  The July 2011 VA examiner's conclusions, based on medical studies and a review of the Veteran's particular symptomatology, strongly suggest that the Veteran's bilateral hearing loss was at least as likely as not was caused by his service-connected diabetes.  The Board notes that the record contains no competent evidence of record contradicting the July 2011 VA examiner's findings regarding a relationship between the Veteran's bilateral hearing loss and the service-connected diabetes.  

While the record does not contain any competent medical opinion specifically stating that the Veteran's bilateral hearing loss was caused by his service-connected diabetes mellitus, the July 2011 VA examiner provides and implicit opinion that the Veteran's service-connected diabetes caused his bilateral hearing loss disorder, supported by reference to studies indicating that diabetes symptoms as experienced by the Veteran could cause hearing loss of the type the Veteran experiences, and the fact that the Veteran's hearing loss symptomatology increased as the diabetes disability had worsened.  For these reasons, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's bilateral hearing loss was caused by the service-connected diabetes mellitus.   38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Service connection for bilateral hearing loss, as secondary to service-connected diabetes mellitus, is granted.


REMAND

As noted in the Introduction, in a rating decision issued February 2010, the RO granted service connection for PTSD, assigning a 30 percent initial disability rating for the disability.  In March 2010, the Veteran submitted a Notice of Disagreement (NOD), specifically disagreeing with the 30 percent initial disability rating assigned for PTSD in the February 2010 rating decision.  

As the Veteran has expressed timely disagreement with the initial rating assigned, the Board finds that the issue of a higher initial rating than 30 percent for PTSD must be returned to the RO for the issuance of a SOC, and to give the Veteran an opportunity to perfect an appeal of such issue by submitting a timely substantive appeal.

Accordingly, the issue of a higher initial rating in excess of 30 percent for PTSD is REMANDED for the following action:

Regarding the issue of a higher initial rating in excess of 30 percent for PTSD, the RO should provide the Veteran with a SOC. The Veteran is reminded that, to vest the Board with jurisdiction over this issue, a timely substantive appeal must be filed after receiving the SOC.  See 38 C.F.R. § 20.202 (2011).  If, and only if, the Veteran perfects the appeal to this issue, the case must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


